Willson, Judge.
Atanaeio Vidauri became surety upon the bail bond of one Pedro Valdez. Valdez having failed to appear and answer according to the conditions of the bond, a, forfeiture was taken and a judgment nisi rendered and entered against said Valdez as principal and Atanaeio Vidauri as his surety. Citation issued upon said judgment nisi, for said Atanaeio Vidauri, and was returned by the sheriff executed "upon Rafael Vidauri. Upon this return of service a judgment final was rendered and entered against Atanaeio Vidauri, and from this judgment the surviving wife of said Atanaeio, he having died subsequent to said final judgment, prosecutes this writ of error, and assigns as error the rendition of said judgment against said Atanaeio Vidauri, he not having been cited to appear and answer in the suit.
*677Opinion delivered January 15, 1887.
Manifestly this assignment of error is well grounded, and must be sustained. It is no where made to appear in the record that Atanacio Vidauri and Rafael Vidauri are one and the same person. In the absence of such a showing, we must hold that there was no service of citation upon Atanacio Vidauri, and the judgment as to him is void. The State may yet proceed to enforce the judgment nisi against the estate of the deceased surety, in the manner provided by statute. (Code Crim. Proc., Art. 448.) The judgment is reversed and the cause is remanded.

Reversed and remanded.